Citation Nr: 1603854	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-27 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2014, the Board remanded this case so that the Veteran could testify at a hearing.  He testified at a hearing in July 2015 before the undersigned.  A copy of the transcript is of record.  The record was held open for an additional 60 days.  After the hearing, the Veteran, through his attorney, submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary in this case for the following reasons.  

With regard to hypertension, the Veteran testified that he was treated for hypertension beginning in 1975, while he was on active duty.  His attorney stated that he was prescribed furosemide, a hypertension medication, in service.  At his hearing, his attorney argued that the service treatment records (STRs) obtained by the AOJ were incomplete because they did not contain in-service notations of hypertension.  However, upon review of the record, the STRs are deemed to be complete because they cover the Veteran's entire period of service and there is nothing in the STRs to indicate that additional records are outstanding.  

However, the Veteran also testified that he received private treatment from Dr. A. A. for hypertension beginning in 1977, within one year of separation his separation from service.  Both the Veteran and the AOJ attempted to obtain records from Dr. A. A., but they are unavailable.  In a January 2010 statement and at his July 2015 hearing, the Veteran stated that the records from Dr. A. A. were destroyed.  As a result, it is not possible to determine whether the Veteran was treated for hypertension within one year of service.  Additionally, VA treatment records show consistent treatment for hypertension, but they begin in 2003.  This gap in the medical evidence of record renders the record insufficient for the Board to adjudicate the claim and a VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

A TDIU was denied in the January 2010 rating decision on appeal.  In his September 2010 Notice of Disagreement (NOD), the Veteran's attorney stated that the NOD was "formal" with regard to hypertension.  However, the NOD then stated that, "[i]n addition, the [V]eteran is appealing any and all other conditions and impairments listed on his most recent rating decision."  The most recent rating decision was the January 2010 rating decision.  Therefore the NOD is valid with regard to the TDIU claim.  The AOJ has yet to promulgate a Statement of the Case (SOC) with regard to this issue.  Therefore, the TDIU claim must be remanded to the AOJ for issuance of an SOC.  38 C.F.R. §19.9(c) (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to an incident of service, or began within one year after discharge from active service.

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to a TDIU.  

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the Veteran's hypertension claim.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




